Deen, Presiding Judge.
The defendant was convicted of burglary and appeals on the general grounds only. Officers responding to an alarm around midnight from within a pawn shop found the defendant attempting to hide in crawl space at the top of the building. The only entry to this space had to have been through a hole in the roof above an attic fan, the control louvers of which had been pulled or knocked out. There was testimony that money was missing from the till, and testimony by one of the police officers that the defendant gave a statement admitting he entered the building and took some money from the cash box.
Burglary may consist in breaking and entering a store with intent to commit a theft. That the defendant had entered this store around midnight through a hole in the roof is undenied. With or without the confession (the truth of which the defendant denied on the trial) the evidence is sufficient to sustain the verdict. Almond v. State, 152 Ga. App. 661 (263 SE2d 533) (1979); Dent v. State, 149 Ga. App. 33 (253 SE2d 431) (1979); Crawford v. State, 148 Ga. App. 131 (3) (251 SE2d 84) (1978).

Judgment affirmed.


Banke and Carley, JJ., concur.